DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges applicant’s election of Group 1 Claims 1-16 in the response filed on 29 July 2022. After further consideration, the Examiner withdraws the restriction requirement. Claims 1-17 have been examined.

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 30 July 2019, 07 February 2020, 13 August 2020, and 14 June 2022 are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018118653.3, filed on 01 August 2018.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a movable deflection unit” of Claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 8 is objected to as there is insufficient antecedent basis for “the cone”
To advance compact prosecution, Claim 8 has been examined to depend on Claim 7.
Claim 11 is objected to as there is insufficient antecedent basis for “the light sensitive area”.  
To advance compact prosecution, “the light sensitive area” has been interpreted to as a photosensitive surface of the light receiver, for the purpose of examination, according to the Specifications (Pg. 7, lines 30-34).
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. 
To advance compact prosecution, Claim 12 has been examined to depend on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP2012154642A).

REGARDING CLAIM 1
Yamada teaches an optoelectronic sensor for detecting an object in a monitoring region (Fig. 1A & [0015-0018]) 
the sensor having a light transmitter for transmitting transmitted light of a wavelength range; (Fig. 1A, laser light source 21 & [0019]) 
a light receiver for generating a received signal from the remitted light remitted or reflected by the object, (Fig. 1A, photodetector 35 & [0026])
a reception optics arranged in front of the light receiver, the reception optics comprising at least a first optical element for focusing the remitted light, (Fig. 1A, light receiving lens 32 & [0024]) 
a second optical element for reducing the angle of incidence, (Fig. 1A, concave lens 33 & [0024])
and an optical filter tuned to the wavelength range for suppressing interfering light; (Fig. 1A, band pass filter 34 & [0025, 0087])
and an evaluation unit which is configured to generate object information from the received signal, (Fig. 1A, circuit unit 40 & [0027]) 
wherein the second optical element comprises light scattering properties. (Fig. 1A, concave lens 33 & [0024])
See Fig. 1A reproduced below:

    PNG
    media_image1.png
    503
    795
    media_image1.png
    Greyscale

Fig. 1A

REGARDING CLAIM 10
Yamada teaches an optoelectronic sensor of Claim 1. Yamada further teaches
wherein the second optical element is configured as a microelement (Inherent, as [0119-0120] teaches the reduction of system size allowing scaling of light receiving device 31, therefore necessitating concave lens 33, which delivers parallel light to 31, also be scaled. See MPEP 2112.III)

REGARDING CLAIM 11
The Examiner elects to have Claim 11 depend from Claim 1. Yamada teaches an optoelectronic sensor of Claim 1. Yamada further teaches
wherein a distance between the light receiver and the second optical element is only in the order of magnitude of an extension of the light sensitive area of the light receiver (Fig. 1A, though does not explicitly teach a light receiving area, it is interpreted by the Examiner that photodetector 35 illustrates a light receiving area (see zoomed and annotated Fig. 1A below), and therefore teaches the claimed limitation of distance to lens 33.)

    PNG
    media_image2.png
    666
    903
    media_image2.png
    Greyscale

Fig. 1A (zoomed and annotated)

REGARDING CLAIM 12
Yamada teaches an optoelectronic sensor of Claims 1. Yamada further teaches
wherein the optical filter is a bandpass filter (Fig. 1A, band pass filter 34 & [0025])

REGARDING CLAIM 13
Yamada teaches an optoelectronic sensor of Claim 1. Yamada further teaches
wherein the optical filter is arranged on a rear side of the second optical element or on the light receiver (Fig. 1A, band pass filter 34 is arranged along an optical path that receives light exiting from concave lens 33)

REGARDING CLAIM 15
Yamada teaches an optoelectronic sensor of Claim 1. Yamada further teaches
wherein the evaluation unit is configured to determine a distance of the object from a light time of flight between transmission of the transmitted light and reception of the remitted light ([0114] & Fig. 13, included in circuit unit 40 is a DSP 106. [0118] further teaches DSP 106 determines distance based on time difference between light irradiation and reception.)

REGARDING CLAIM 16
Yamada teaches an optoelectronic sensor of Claim 1. Yamada further teaches
the sensor being configured as a laser scanner and having a movable de- flection unit for periodically deflecting the transmitted light in the monitoring region (Fig. 1A, mirror 69 & Fig. 11, rotating mirror 69 & [0049].)

REGARDING CLAIM 17
Yamada teaches a method for detecting an object in a monitoring region ([0015-0018]) 
wherein transmitted light of a wavelength range is transmitted; ([0019]) 
is received again as remitted light by a reception optics after reflection or remission by the object ([0022]) 
and is converted into a received signal in order to generate object information from the received signal, wherein the reception optics focus the remitted light with a first optical element, ([0023-0024])
reduce the angle of incidence of the remitted light with a second optical element, ([0024])
and suppress interfering light with an optical filter tuned to the wavelength range, ([0025])
wherein the second optical element reduces the angle of incidence by means of light scattering properties. ([0024]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamada et al. (JP2012154642A) in view of Upton et al. (US20180052234A1).

REGARDING CLAIM 2
Yamada teaches the claimed optoelectronic sensor of Claim 1. Yamada
may not explicitly teach; however, Upton teaches:
wherein the light receiver comprises a plurality of light receiving elements (Fig. 2, sensor 209 & [0046] teaches sensor 209 may include one or more single photon-avalanche detectors.)

It would have been prima facie obvious to one of ordinary skill in the art, at
the time of filing, to combine the noted features of Yamada with teaching of Upton since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of optoelectronic sensors would found it obvious to update the photodetector of the primary reference with one or more single photo-avalanche detectors, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as improved sensitivity and increased detection range. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 3
Yamada/Upton teaches the claimed optoelectronic sensor of Claims 1 and 2. Yamada/Upton further teaches
wherein the light receiving elements comprise avalanche photodiode elements in Geiger mode (Upton in Fig. 2, sensor 209 & [0046] teaches sensor 209 may include one or more single photon-avalanche detectors.)

REGARDING CLAIM 14
Yamada teaches the claimed optoelectronic sensor of Claims 1 and 13. Yamada
may not explicitly teach; however, Upton teaches:
wherein the optical filter is configured as a coating (Fig. 6, optical bandpass filter located on rear side of final element, surface S13. [0114] teaches the use of a pass band coating, obviating the need for a filter element.)

It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Yamada with teaching of Upton since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the bandpass filter coating of the secondary reference for the bandpass filter element of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamada et al. (JP2012154642A) in view of Igarashi (US4952040A).

REGARDING CLAIM 4
Yamada teaches the claimed optoelectronic sensor of Claim 1. Yamada
may not explicitly teach; however, Igarashi teaches:
wherein the second optical element has non-imaging properties (Fig. 26 & Col. 11, lines 4-19.)

It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the second optical element taught by Yamada with the lens properties taught by Igarashi, with the motivation of optimizing light distribution and minimizing loss of light quantity (see Col. 3, lines 22-29).


REGARDING CLAIM 5
Yamada/Igarashi an optoelectronic sensor of Claims 1 and 4. Yamada/Igarashi further teaches
wherein a contour line along a diameter through the second optical element has at least one sharp change of slope (Fig. 26)

REGARDING CLAIM 6
Yamada/Igarashi an optoelectronic sensor of Claims 1, 4,and 5. Yamada/Igarashi further teaches
wherein the change of slope is located at the center (Fig. 26)

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamada et al. (JP2012154642A) in view of Wong et al. (US20060098292A1).

REGARDING CLAIM 7
Yamada teaches an optoelectronic sensor of Claim 1. Yamada may not explicitly teach; however, Wong teaches:
wherein the second optical element has a shape of a negative cone (Fig. 4, surface 160 & [0028] surface 160 having a conic and cone component.)

It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the second optical element taught by Yamada with the lens properties taught by Wong, with the motivation of mitigating return loss/reflected power ([0030]).

REGARDING CLAIM 8
Yamada teaches an optoelectronic sensor of Claim 1. Yamada may not explicitly teach; however, Wong teaches:
wherein the second optical element, in a parameterization of the cone with a radius of curvature and a cone constant, has a cone constant less than -2. (Fig. 7, surface 160 & [0036] surface 160 having conic constant k<-2 and radius of curvature 1/c as defined in [0026].)

It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the second optical element taught by Yamada with the lens properties taught by Wong, with the motivation of mitigating return loss/reflected power ([0030]).


REGARDING CLAIM 9
Yamada teaches an optoelectronic sensor of Claim 1. Yamada may not explicitly teach; however, Wong teaches:
wherein the second optical element, in a parameterization as an odd asphere, has a non-zero linear component (Fig. 4, surface 160 & [0029] where β1 is the first order constant of the odd asphere.)

It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the second optical element taught by Yamada with the lens properties taught by Wong, with the motivation of mitigating return loss/reflected power ([0030]).


Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Morikawa et al. (U.S. Pre-Grant Patent Publication No. 2017/0199273 A1) which discloses a laser distance measurement apparatus that includes a lens system and bandpass filter.
Yamada et al. (U.S. Pre-Grant Patent Publication No. 2012/0187283 A1) which discloses a LiDAR system that limits viewing angle and suppresses influence of stray light.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.Q./Examiner, Art Unit 3645  
                                                                                                                                                                                                      /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645